DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 30-40 and 43-49 are allowed under this Office action.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathleen Frost on July 29, 2021.
Claims 30-40 and 43-49, are allowed
The application has been amended as follows:
Claims 41-42, have been cancelled.
Claims 30-31, 34-35, 37-38, 40, and 43-46, have been amended to correct the dependency error and the final version of the Claims 30-31, 34-35, 37-38, 40, and 43-46, are indicated below:

30. A method of augmenting an endoscopic display during a medical procedure, the method comprising:


displaying the image on an endoscopic display;
receiving real-time user input identifying an anatomical feature of interest in the image displayed on the endoscopic display;
displaying an overlay on the endoscopic display, the overlay marking the anatomical feature of interest;
detecting in real-time a decrease in the visibility of the anatomical feature of interest within the image during the medical procedure, the decrease indicative of the anatomical feature of interest becoming at least partially obscured by smoke or pooling blood; and
altering a quality of the overlay to enhance the visibility of the overlay marking the anatomical feature of interest in response to the detected decrease.
31. The method of claim 30 in which the detecting step detects, on the captured image, an edge of a pool of blood or a volume of smoke in the body cavity positioned to at least partially obscure the anatomical feature of interest.
34. The method of claim 30 in which the detected decrease that is indicative of the anatomical feature of interest becoming at least partially obscured is a change in image contrast.
35. The method of claim 34 in which the change in image contrast is a local change in the region of the anatomical feature of interest.
37. The method of claim 30 in which the detected decrease that is indicative of the anatomical feature of interest becoming at least partially obscured is a change in image color.
anatomical feature of interest.
40. The method of claim 30 in which the detected decrease indicative of the anatomical feature of interest becoming at least partially obscured is a change in image texture.
43. The method of claim 30, wherein the overlay has an opacity, and wherein altering the quality includes changing the opacity of the overlay based on the visibility of the anatomical feature in the image.
44. The method of claim 43, wherein the opacity is increased as the anatomical feature becomes less visible.
45. The method of claim 30, wherein the overlay has a color, and wherein altering the quality includes changing the brightness of the color based on the visibility of the anatomical feature in the image.
46. The method of claim 45, wherein the brightness is increased as the anatomical feature becomes less visible.

Allowable Subject Matter
Claims 30-40 and 43-49, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 30-40 and 43-49, were carefully reviewed and a search with regards to independent claim 30 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Claims 30-40 and 43-49, specifically independent claim 30, the prior art searched was found to neither anticipate nor suggest a method of augmenting an endoscopic display during a medical procedure, the method comprising: positioning a camera in a working space within a body cavity and using the camera to capture a real-time images of the working space during a medical procedure; displaying the image on an endoscopic display; receiving real-time user input identifying an anatomical feature of interest in the image displayed on the endoscopic display; displaying an overlay on the endoscopic display, the overlay marking the feature of interest; detecting in real-time a decrease in the visibility of the feature of interest within the image during the medical procedure, the decrease indicative of the feature of interest becoming at least partially obscured by smoke or pooling blood; and altering a quality of the overlay to enhance the visibility of the overlay marking the feature in response to the detected decrease.
The most relevant arts searched, Sun, etc. (US 9646423 B1), modified by Graham, etc. (US 20070052724 A1), Larkin, etc. (US 20140135792 A1), and Chou, etc. (US 20160239967 A1), teach that a method of augmenting an endoscopic display during a medical procedure, the method comprising: capturing a real-time image of a working space within a body cavity during a medical procedure; identifying a feature of interest in the image; displaying the image on an endoscopic display; displaying an overlay on the endoscopic display, the overlay marking the feature of interest; detecting in real-time a change in the image during the medical procedure, the change indicative of the feature of interest becoming at least partially obscured by smoke or pooling blood; and altering a quality of the overlay to enhance the visibility of the overlay marking the feature in response to the detected change. However, Sun, modified by Graham, receiving real-time user input identifying an anatomical feature of interest in the image displayed on the endoscopic display; displaying an overlay on the endoscopic display, the overlay marking the feature of interest; detecting in real-time a decrease in the visibility of the feature of interest within the image during the medical procedure, the decrease indicative of the feature of interest becoming at least partially obscured by smoke or pooling blood; and altering a quality of the overlay to enhance the visibility of the overlay marking the feature in response to the detected decrease” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612